Exhibit 10.19

LOGO [g19761g57q16.jpg]

eHealth, Inc.

440 East Middlefield Road

Mountain View, CA 94043

www.ehealth.com

Phone 650.584.2700

Fax 650.961.2110

November 13, 2008

Scott Sanborn

 

 

Dear Scott,

We are pleased to offer you the full time, regular position of Chief Revenue and
Marketing Officer with eHealthInsurance Services, Inc. (the “Company”)
commencing on November 24, 2008. Our team is excited that you will be joining
us. You will report to and work under the direction of Gary Lauer, President and
Chief Executive Officer.

You will be a regular full-time exempt employee and your starting annual base
compensation shall be $275,000 per year, less applicable withholding, payable
bi-weekly in accordance with the Company’s standard payroll practices. Pending
approval by the Company’s Compensation Committee, you will be eligible to
participate in the eHealth, Inc. 2009 Executive Bonus Plan. Your bonus target
will be 50% of your base salary (maximum payout of up to 75% of base salary).

Additionally, if you decide to join us, it will be recommended to a committee of
the Board of Directors that you be granted an option entitling you to purchase
75,000 shares of eHealth, Inc. Common Stock at the closing price on the date of
the grant. The date of grant (the “Date of Grant”) is always the third Tuesday
of a month, and it occurs at least 10 business days after a committee of the
Board approves your grant. Unless the committee determines otherwise, your
Option will become exercisable for 25% of the total number of shares one year
from your start date, and thereafter the balance will become exercisable in
equal monthly installments over the next 36 months, subject to your continued
employment with us. Your option will have a maximum term of seven years from the
Date of Grant, or earlier if your employment terminates. The option will be
subject to the eHealth, Inc. 2006 Equity Incentive Plan and the form of Stock
Option Agreement thereunder.

In addition to recommending the grant of the stock option, it will be
recommended to a committee of the Board of Directors that you be granted a
restricted stock unit covering 25,000 shares of eHealth, Inc. common stock (the
“RSU”) under the following vesting schedule: 6,250 shares of the common stock
subject to the RSU will vest on the twelve month anniversary of your start date.
Unless the committee determines otherwise, the remainder of the shares of common
stock subject to the RSU will vest in equal 6,250 share amounts on the
anniversary of



--------------------------------------------------------------------------------

Scott Sanborn

November 13, 2008

Page 2

 

such vesting start date in each of the three years after the twelve-month
anniversary, subject to your continued employment with us. The RSU will not be
issued until the Date of Grant and will be subject to the terms and conditions
of the eHealth, Inc. 2006 Equity Incentive Plan and form of Restricted Stock
Unit agreement thereunder.

In the event your employment is involuntarily terminated without cause, then,
subject to the effectiveness of a release of claims substantially in the form
attached hereto as Exhibit A within sixty days of the date of your termination,
you shall immediately receive a lump-sum severance payment on the 61st day
following the date of your termination (or such later date as is necessary to
avoid the imposition of additional taxes under Internal Revenue Code
Section 409A) equal to six (6) months of your base salary then in effect.

For the purposes of this offer letter, “cause” shall mean your (i) conviction
of, guilty plea, or plea of nolo contendere to, any felony; (ii) commission of
an act of fraud or dishonesty against the Company; (iii) willful breach of
material provisions of the Company’s policies; (iv) intentional damage to the
Company’s property; (v) breach of the Proprietary Information and Inventions
Agreement; or (vi) refusal to follow the reasonable and lawful policies or
directions of the Company as specified by the CEO after being provided with
notice of such failure and an opportunity to cure within thirty (30) days of
receipt of such notice (and satisfactory cure as determined by the CEO),
provided, however, that failure to satisfy certain performance objectives such
as meeting the Company’s business goals will not in and of itself constitute
cause.

Notwithstanding anything to the contrary in this offer letter, if you are a
“specified employee” within the meaning of Section 409A of the Internal Revenue
Code and any final regulations and guidance promulgated thereunder (“Section
409A”) at the time of your termination, then any severance payments payable
pursuant to this offer letter and any other severance payments or separation
benefits which may be considered deferred compensation under Section 409A
(together, the “Deferred Compensation Separation Benefits”) otherwise due to you
on or within the six (6) month period following your separation from service
will accrue during such six (6) month period and will become payable in a lump
sum payment on the date six (6) months and one (1) day following the date of
your separation from service. All subsequent payments, if any, will be payable
in accordance with the payment schedule applicable to each payment or benefit.
It is the intent of this offer letter to comply with the requirements of
Section 409A so that none of the severance payments to be provided hereunder
will be subject to the additional tax imposed under Section 409A, and any
ambiguities herein will be interpreted to so comply.

 

2



--------------------------------------------------------------------------------

Scott Sanborn

November 13, 2008

Page 3

 

Please note that your employment will be an at-will relationship. This means
that either you or the company may terminate the employment relationship at any
time and for any reason, with or without notice. Nothing in the grant of a stock
option, the grant of the RSU or otherwise in this offer of employment should be
construed as a guarantee of continued employment for any set period of time.

By signing below, you consent to the resolution by arbitration of all claims or
controversies, past, present or future, between you and the company, whether or
not arising out of your employment, pursuant to the Mutual Agreement to
Arbitrate Claims, which is incorporated herein by reference.

As a condition of your employment, you also agree to sign and abide by the
Proprietary Information and Inventions Agreement.

This offer, the Proprietary Information and Inventions Agreement, any stock
option agreement, any RSU agreement and the Mutual Agreement to Arbitrate Claims
represent the entire agreement between you and the company regarding your
employment with the company, and supersede any previous oral or written
agreements. This offer and your employment are contingent upon (1) satisfactory
results from your background check, and (2) your providing within three days of
your commencement date proof of your ability to work lawfully in the United
States in compliance with the Immigration Reform and Control Act of 1986.

In acceptance of this position, please sign and return a copy of this letter,
together with a signed copy of the company’s standard Proprietary Information
and Inventions Agreement and the Mutual Agreement to Arbitrate Claims.

I know I speak for the rest of the team in saying that we are looking forward to
working with you as you bring your unique and significant skills to the company.
This offer expires on November 13, 2008. If you have any questions, please feel
free to call me.

 

Sincerely,     Accepted: /s/ Gary Lauer     /s/ Scott Sanborn Gary Lauer    
Scott Sanborn

President and Chief Executive Officer

eHealthInsurance Services, Inc.

   

 

11/24/08                                                             

    Date

 

3



--------------------------------------------------------------------------------

EXHIBIT A

EHEALTH, INC./SCOTT SANBORN

RELEASE OF CLAIMS

This Release of Claims (“Agreement”) is made by and between eHealth, inc. (the
“Company”), and Scott Sanborn (“Employee”).

WHEREAS, Employee has agreed to enter into a release of claims in favor of the
Company upon certain events specified in the Amendment to the Offer Letter
Supplement to which this release of claims is attached as Exhibit A.

NOW THEREFORE, in consideration of the mutual promises made herein, the Parties
hereby agree as follows:

1. Termination. Employee’s employment from the Company terminated on
________________.

2. Confidential Information. Employee shall continue to maintain the
confidentiality of all confidential and proprietary information of the Company
and shall continue to comply with the terms and conditions of the Proprietary
Information and Inventions Agreement, between Employee and the Company. Employee
shall return all the Company property and confidential and proprietary
information in his possession to the Company on the Effective Date of this
Agreement.

3. Payment of Salary. Employee acknowledges and represents that the Company has
paid all salary, wages, bonuses, accrued vacation, commissions and any and all
other benefits due to Employee.

4. Release of Claims. Employee agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Employee by
the Company. Employee, on behalf of himself, and his respective heirs, family
members, executors and assigns, hereby fully and forever releases the Company
and its past, present and future officers, agents, directors, employees,
investors, shareholders, administrators, affiliates, divisions, subsidiaries,
parents, predecessor and successor corporations, and assigns, from, and agrees
not to sue or otherwise institute or cause to be instituted any legal or
administrative proceedings concerning any claim, duty, obligation or cause of
action relating to any matters of any kind, whether presently known or unknown,
suspected or unsuspected, that he may possess arising from any omissions, acts
or facts that have occurred up until and including the Effective Date of this
Agreement including, without limitation,

 

1



--------------------------------------------------------------------------------

(a) any and all claims relating to or arising from Employee’s employment
relationship with the Company and the termination of that relationship;

(b) any and all claims relating to, or arising from, Employee’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;

(c) any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; breach of contract, both express and
implied; breach of a covenant of good faith and fair dealing, both express and
implied; promissory estoppel; negligent or intentional infliction of emotional
distress; negligent or intentional misrepresentation; negligent or intentional
interference with contract or prospective economic advantage; unfair business
practices; defamation; libel; slander; negligence; personal injury; assault;
battery; invasion of privacy; false imprisonment; and conversion;

(d) any and all claims for violation of any federal, state or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, the Age Discrimination in Employment Act of 1967, the
Americans with Disabilities Act of 1990, the Fair Labor Standards Act, the
Employee Retirement Income Security Act of 1974, The Worker Adjustment and
Retraining Notification Act, the California Fair Employment and Housing Act, and
Labor Code section 201, et seq. and section 970, et seq. and all amendments to
each such Act as well as the regulations issued thereunder;

(e) any and all claims for violation of the federal, or any state, constitution;

(f) any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination; and

(g) any and all claims for attorneys’ fees and costs.

Employee agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not extend to any obligations due Employee under
Section 4(b) of the Employment Agreement. Nothing in this Agreement waives
Employee’s rights to indemnification or any payments under any fiduciary
insurance policy, if any, provided by any act or agreement of the Company, state
or federal law or policy of insurance.

5. Acknowledgment of Waiver of Claims under ADEA. Employee acknowledges that he
is waiving and releasing any rights he may have under the Age Discrimination in
Employment Act of 1967 (“ADEA”) and that this waiver and release is knowing and
voluntary. Employee and the Company agree that this waiver and release does not
apply to any rights or claims that may arise under the ADEA after the Effective
Date of this Agreement. Employee acknowledges that the consideration given for
this waiver and release Agreement is in addition to anything of value to which
Employee was already entitled. Employee further acknowledges that he has been
advised by this writing that (a) he should consult with an attorney prior to
executing



--------------------------------------------------------------------------------

this Agreement; (b) he has at least twenty-one (21) days within which to
consider this Agreement; (c) he has seven (7) days following the execution of
this Agreement by the parties to revoke the Agreement; (d) this Agreement shall
not be effective until the revocation period has expired; and (e) nothing in
this Agreement prevents or precludes Employee from challenging or seeking a
determination in good faith of the validity of this waiver under the ADEA, nor
does it impose any condition precedent, penalties or costs for doing so, unless
specifically authorized by federal law. Any revocation should be in writing and
delivered to the Vice-President of Human Resources at the Company by close of
business on the seventh day from the date that Employee signs this Agreement.

6. Civil Code Section 1542. Employee represents that he is not aware of any
claims against the Company other than the claims that are released by this
Agreement. Employee acknowledges that he has been advised by legal counsel and
is familiar with the provisions of California Civil Code 1542, below, which
provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

Employee, being aware of said code section, agrees to expressly waive any rights
he may have thereunder, as well as under any statute or common law principles of
similar effect.

7. No Pending or Future Lawsuits. Employee represents that he has no lawsuits,
claims, or actions pending in his name, or on behalf of any other person or
entity, against the Company or any other person or entity referred to herein.
Employee also represents that he does not intend to bring any claims on his own
behalf or on behalf of any other person or entity against the Company or any
other person or entity referred to herein.

8. Application for Employment. Employee understands and agrees that, as a
condition of this Agreement, he shall not be entitled to any employment with the
Company, its subsidiaries, or any successor, and he hereby waives any right, or
alleged right, of employment or re-employment with the Company.

9. No Cooperation. Employee agrees that he will not counsel or assist any
attorneys or their clients in the presentation or prosecution of any disputes,
differences, grievances, claims, charges, or complaints by any third party
against the Company and/or any officer, director, employee, agent,
representative, shareholder or attorney of the Company, unless under a subpoena
or other court order to do so.

10. No Admission of Liability. Employee understands and acknowledges that this
Agreement constitutes a compromise and settlement of disputed claims. No action
taken by the Company, either previously or in connection with this Agreement
shall be deemed or construed to be (a) an admission of the truth or falsity of
any claims heretofore made or (b) an acknowledgment or admission by the Company
of any fault or liability whatsoever to the Employee or to any third party.



--------------------------------------------------------------------------------

11. Costs. The Parties shall each bear their own costs, expert fees, attorneys’
fees and other fees incurred in connection with this Agreement.

12. Authority. Employee represents and warrants that he has the capacity to act
on his own behalf and on behalf of all who might claim through him to bind them
to the terms and conditions of this Agreement.

13. No Representations. Employee represents that he has had the opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the provisions of this Agreement. Neither party has relied upon any
representations or statements made by the other party hereto which are not
specifically set forth in this Agreement.

14. Severability. In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement shall continue in full force and effect without said provision.

15. Entire Agreement. This Agreement, along with the Proprietary Information and
Inventions Agreement previously entered into by and between Employee and the
Company and Employee’s written equity compensation agreements with the Company,
represents the entire agreement and understanding between the Company and
Employee concerning Employee’s separation from the Company.

16. No Oral Modification. This Agreement may only be amended in writing signed
by Employee and the Chief Executive Officer of the Company.

17. Governing Law. This Agreement shall be governed by the internal substantive
laws, but not the choice of law rules, of the State of California.

18. Effective Date. This Agreement is effective eight (8) days after it has been
signed by both Parties.

19. Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.

20. Voluntary Execution of Agreement. This Agreement is executed voluntarily and
without any duress or undue influence on the part or behalf of the Parties
hereto, with the full intent of releasing all claims. The Parties acknowledge
that:

(a) They have read this Agreement;



--------------------------------------------------------------------------------

(b) They have been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of their own choice or that they have
voluntarily declined to seek such counsel;

(c) They understand the terms and consequences of this Agreement and of the
releases it contains;

(d) They are fully aware of the legal and binding effect of this Agreement.

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

    eHealth, inc. Dated:                     , 20         By     Dated:
                    , 20        

 

      Scott Sanborn